

116 HR 4934 IH: Dignity for Aborted Children Act
U.S. House of Representatives
2019-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4934IN THE HOUSE OF REPRESENTATIVESOctober 30, 2019Mrs. Walorski (for herself, Mr. Banks, Mr. Norman, Mr. Westerman, Mr. Pence, Mr. Hice of Georgia, Mr. Abraham, Mr. Gaetz, Mr. Kelly of Pennsylvania, Mr. Gianforte, Mr. Fortenberry, Mr. Hollingsworth, Mr. Kelly of Mississippi, Mr. Meadows, Mr. Conaway, Mr. Marchant, Mr. Babin, Mr. Chabot, Mr. King of Iowa, Mr. Allen, Mr. Mooney of West Virginia, Mr. Latta, Mr. Lamborn, Mr. Kevin Hern of Oklahoma, Mr. Watkins, Mr. Spano, Mrs. Wagner, Ms. Granger, Ms. Cheney, Mrs. Miller, Mrs. Roby, Mr. Harris, Mr. Ratcliffe, Mrs. Hartzler, Mrs. Rodgers of Washington, Mr. Smith of New Jersey, and Mr. Bucshon) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo protect the dignity of fetal remains, and for other purposes.
	
 1.Short titleThis Act may be cited as the Dignity for Aborted Children Act. 2.Protection of fetal remains (a)In generalPart H of title IV of the Public Health Service Act (42 U.S.C. 289 et seq.) is amended by adding at the end the following:
				
					498F.Protection of fetal remains
						(a)Consent requirement
 (1)In generalAny abortion provider, after performing an abortion in or affecting interstate or foreign commerce, shall provide the patient with an informed consent form, offering the patient the following options for disposal of the human fetal tissue from the abortion:
 (A)The patient may take possession of the human fetal tissue and may choose to transfer the tissue to an entity providing interment or cremation services.
 (B)The patient may elect to release the human fetal tissue to the abortion provider, who shall be subject to the requirements of subsection (b), except that the option described in this subparagraph shall not be available if the patient does not expel the human fetal tissue at the premises of the abortion provider.
 (2)Consent requirementsAn abortion provider described in paragraph (1) shall— (A)obtain a patient signature on each consent form required under paragraph (1); and
 (B)retain each such form in the patient's file. (b)Provider disposal requirement; reporting requirements (1)In generalIt shall be unlawful for any abortion provider who, after performing an abortion, in or affecting interstate or foreign commerce, in which the woman on whom the abortion was performed elects, pursuant to subsection (a)(1)(B), to release the human fetal tissue to the abortion provider, to fail to provide for the final disposition of the human fetal tissue through interment or cremation, consistent with State law regarding the disposal of human remains, not later than 7 days after the date on which the abortion procedure was performed. Such final disposition of human fetal tissue may be carried out through interment or cremation of tissue from more than one abortion procedure collectively.
 (2)Reporting by abortion providersEach abortion provider described in subsection (a)(1) shall submit annual reports to the Secretary indicating, with respect to the reporting period—
 (A)the aggregate number of abortion procedures performed by such abortion provider; (B)the gestational age at the time of each such procedure;
 (C)for abortions carried out using an abortion method other than chemical abortion— (i)the aggregate number of fetal remains for which the abortion provider provides for final disposition through interment or cremation (other than by releasing the fetal remains to patients); and
 (ii)the aggregate number of fetal remains released to patients; and (D)the identity of each person (not including the patient) to whom the abortion provider transfers fetal remains for final disposition.
 (3)Reporting by third partiesIf, during a reporting period under paragraph (2), an abortion provider transfers fetal remains to another person (not including the patient) for final disposition through interment or cremation, such person shall submit a report to the Secretary for the reporting period specifying—
 (A)the aggregate number of human remains transferred to such person; and (B)how the person disposed of such remains.
								(c)Penalties
 (1)Informed consent violationsAn abortion provider who fails to maintain the documentation required under subsection (a)(2)(B) shall be subject to civil monetary penalties in an amount not to exceed $50,000.
 (2)Disposal violationsAny abortion provider who violates subsection (b)(1) shall be fined in accordance with title 18, United States Code, imprisoned not more than 5 years, or both.
 (3)ReportingAny abortion provider who violates subsection (b)(2), and any person who violates subsection (b)(3), shall be fined in accordance with title 18, United States Code.
 (4)Bar to prosecutionA patient upon whom an abortion in violation of subsection (b) is performed or attempted may not be prosecuted under, or for a conspiracy to violate, paragraph (1), or for an offense under section 2, 3, or 4 of title 18, United States Code, based on such a violation.
 (d)Annual reports by the SecretaryThe Secretary shall submit to Congress an annual report on the number of abortions by State, procedure type, and method of disposal of human fetal tissue.
 (e)Non-PreemptionNothing in this section shall preempt any State requirement that, at a minimum, requires interment or cremation in the same manner that other human remains are required to be treated in such State.
 (f)DefinitionsIn this section— (1)the term abortion means the use or prescription of any instrument, medicine, drug, or any other substance or device—
 (A)to intentionally kill the unborn child of a woman known to be pregnant; or (B)to intentionally terminate the pregnancy of a woman known to be pregnant, with an intention other than—
 (i)after viability to produce a live birth and preserve the life and health of the child born alive; or
 (ii)to remove a dead unborn child; (2)the term abortion provider means an individual or entity that performs abortions; and
 (3)the term human fetal tissue has the meaning given the term in section 498A(g).. 